DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 02/26/2021.  The information disclosed therein was considered

Allowable Subject Matter  
Claims 1-9 & 19-29 are allowable. 

Regarding claims 1, 19 & 21:
Eshel et al (US6459620)  discloses a method comprising: determining an offset voltage of a reference memory cell of a reference array(FIG 3; col  7, lines 38-49 discloses an offset voltage 361 in response to a reference cell 341 of array 241), the reference memory cell corresponding to a data memory cell of a data array(FIG 3; a data memory 311 of a data array 211) ; and specifying a read voltage for reading the data memory cell based on the determined offset voltage (FIG 3; col 7, lines 38-49 and claim 5,  discloses having threshold voltage e.g., read voltage for reading 311 based on the reference cell 341 that is determined in response to the voltage offset e.g., ideal comparator 351 receiving both signals from 341 and 311). 
Antonyan et al (US20190088299) discloses a reversible resistance-switching memory element coupled in series with a selector element (FIG 2 & 4; a reversible resistance-switching memory element MTJ in series with a selector element CT) note, REF cell 130a comprises resistive element).
Murin et al (US20070223006 FIG 1; [0039). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller configured to determine a threshold voltage of the second memory cell to compensate a drift of a threshold voltage of the first memory cell. Claims 2-9 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination specifying a read voltage for reading the data memory cell based on the determined offset voltage, wherein the offset voltage of the reference memory cell varies with time. Claim 20 are allowed because of their dependency to the allowed base claim 19.
However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination a memory controller configured to determine an offset voltage of the second memory cell to compensate an offset voltage drift of the first memory cell. Claims 22-29 are allowed because of their dependency to the allowed base claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUNA A TECHANE/Primary Examiner, Art Unit 2827